Citation Nr: 0817939	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States 
Code, Section 1805 as a child, born with spina bifida, of a 
Vietnam veteran.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, including service in Vietnam.  The veteran 
died in November 2001.  The appellant is advancing a claim as 
the veteran's son. 

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in September 2007.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The appellant does not have a form or manifestation of 
spina bifida.


CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. § 
1805 for a child born with spina bifida is without legal 
merit.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 
C.F.R. § 3.814(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in VCAA letters issued in October 
2003 and January 2004.  The letters predated the March 2004 
rating decision.  See id.  Collectively, the VCAA letters 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The appellant was specifically 
advised that Chapter 18 benefits were predicated on having a 
form or manifestation of spina bifida, and he was provided 
with a medical definition of spinal bifida.  The October 2003 
and January 2004 letters have clearly advised the appellant 
of the evidence necessary to substantiate his claim.  

VA has complied with all assistance provisions of VCAA.  The 
evidence of record contains the appellant's medical records.  
There is no indication of relevant, outstanding records which 
would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination and opinion dated in 
November 2007.  The VA opinion obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The facts as alleged by the appellant show that he lacks 
eligibility for the benefit being sought.  Any further notice 
or development of the claim would be futile as he is 
ineligible for the benefits sought as a matter of law.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Johnson v. Brown, 8 
Vet. App. 423, 427 (1995) (there no duty to obtain records 
which, if stating what is claimed by the appellant, would not 
provide the requisite evidence to substantiate the claim).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Chapter 18 of the United States Code provides for benefits 
for the children of Vietnam Veterans who are born with spina 
bifida.  In this case, the appellant is shown to be a child 
of a Vietnam veteran.  The conditions covered include all 
forms and manifestations of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The 
dispositive issue on appeal concerns whether he has a form or 
manifestation of spina bifida.  VA's General Counsel has held 
that, for purposes of Chapter 18 benefits, the term spina 
bifida refers to a defective closure of the bony encasement 
of the spinal cord but does not include other neural tube 
defects such as encephalocele and anencephaly.  VAOPGCPREC 5-
99 (May 3, 1999); see also Jones v. Principi, 16 Vet. App. 
219, 225-26 (2002).  VA shall pay a monthly allowance, based 
upon the level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child.  Jones, supra.

The Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 14.507(b).  General Counsel precedent opinions are binding 
on VA officials and employees - unless there has been a 
material change in a controlling statue or regulation, or the 
opinion has been overruled or modified by a subsequent 
precedent opinion or judicial decision.

In Jones, however, the Court appears to have held that 
consideration must be given to whether occipital 
encephalocele falls within the category of "all forms and 
manifestations of spina bifida" so as to fall within the 
statute.  The Court held that the General Counsel opinion in 
VAOPGCPREC 5-99 (May 3, 1999) did not address this 
possibility.  In other words, the General Counsel opinion is 
not, by itself, determinative in this case.  

Medical records reflect that the appellant was born with a 
midline suboccipital encephalocele.  

Correspondence dated in December 1997 from Eugene H. Holly, 
M.D., reflects an opinion as follows:

Encephalocele is the counterpart of a 
spinal dysraphism.  This is a defect of 
the cranium which is a higher form of a 
neural tube defect.  Basically the 
mechanism or neural closure is very 
similar to an encephalocele formation as 
to a spina bifida formation.  As a matter 
of fact, at times both conditions occur 
together eg:  cranioarachischisis which 
happens in a certain percentage.  

Correspondence dated in July 2003 from Michael Chaparro, 
M.D., F.A.C.S., reflects a diagnosis of midline suboccipital 
encephalocele, and notes that such diagnosis is "closely 
related to spina bifida as both fall under the category of 
neural tube defects."  

In November 2007, the appellant underwent a VA examination.  
The examiner noted that the appellant was born with 
suboccipital encephalocoele and had undergone more than 20 
surgeries since birth.  Upon physical examination and review 
of the medical records, the examiner stated as follows:

[The appellant] has been seen by various 
pediatricians in the area as well as in 
the Miami Hospital, Childrens Clinic.  
The consensus of all the practitioners 
that have seen him is that he has a 
midline suboccipital encephalocele.  
Likewise, the consensus is that he does 
not have spina bifida in the sense that 
he does not have a spinal 
myelomeningocele, neither located on the 
lumbar area, thoracolumbar area, or on 
the least common location cervical area.  
A cervical myelomeningocele, which is a 
form of spinal bifida, would be the 
closest to the area of concern, but 
strictly speaking the spine and 
specifically the cervical spine is not 
involved in his case.  The displacement 
of tissue in his case is a protrusion of 
cortex and meninges covered by skin 
through the sac in the skull, not in the 
spine; and spina bifida addresses only 
midline defects of the spine.  Because of 
this [the appellant] does not meet 
criteria for spina bifida diagnosis, nor 
does he meet criteria for spina bifida 
related to Agent Orange exposure since he 
does not have spina bifida in any of his 
spinal forms.

Review of the medical records on file do not reflect a 
diagnosis of spina bifida, but repeatedly reference that the 
appellant was born with a midline suboccipital encephalocele.  
None of the medical records reflect any findings suggestive 
of a defective closure of the bony encasement of the spinal 
cord, nor do the medical records reflect that his midline 
suboccipital encephalocele is a form or manifestation of 
spina bifida.  Dr. Holly stated that the mechanism or neural 
closure is very similar to an encephalocele formation as to a 
spina bifida formation.  Likewise, Dr. Chaparro stated that 
encephalocele is closely related to spina bifida as both fall 
under the category of neural tube defects.  While both Dr. 
Holly and Dr. Chaparro opined that the appellant's 
encephalocele was similar to spina bifida, neither examiner 
was able to opine that the veteran suffers from spinal 
bifida, to include a form or manifestation of spina bifida.  
As the November 2007 VA examiner explained, the appellant 
does not have spina bifida, as he does not have a spinal 
myelomeningocele located in the lumbar, thoracolumbar or 
cervical areas.  The appellant has a displacement of tissue 
in the protrusion of cortex and meninges covered by skin 
through the sac in the skull, not the spine, and spina bifida 
addresses only midline defects of the spine.  Thus, based on 
such opinion, the appellant does not have spina bifida.  

With all due sympathy for the illnesses of the appellant, the 
Board is bound by the governing law and regulations, which 
are unambiguous and make no provision for granting the 
benefits sought where the child of a Vietnam veteran has not 
been diagnosed with spina bifida.  See Jones, supra; see also 
VAOPGCPREC 5-99, supra.  The Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].''  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Unfortunately, the birth defect from which the 
appellant suffers, is not covered under the provisions of 38 
U.S.C.A. § 1802.  As a matter of law, his midline 
suboccipital encephalocele is not the type of defect for 
which payment of compensation under 38 U.S.C.A. § 1805 is 
authorized.  The facts as alleged by the appellant do not 
suggest that he has a form or manifestation of spina bifida 
within the meaning of 38 U.S.C.A. § 1802.  Accordingly, the 
appellant's claim of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


